Citation Nr: 0828095	
Decision Date: 08/19/08    Archive Date: 08/28/08

DOCKET NO.  07-07 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from June 1973 to June 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied the benefit sought on 
appeal.

The veteran testified before the undersigned Veterans Law 
Judge in September 2007 at a Travel Board hearing.  A copy of 
the transcript of this hearing has been associated with the 
claims file.

The appeal was remanded in December 2007 for further 
development. 


FINDINGS OF FACT

1.  The veteran has a bilateral hearing loss disability that 
is attributed to his active military service.

2.  The veteran has tinnitus that is attributed to his active 
military service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2007).

2.  Tinnitus was incurred in active military service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.303, 
3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131, 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).

Certain chronic disabilities, such as sensorineural hearing 
loss, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from active duty.  38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for impaired hearing is subject to 38 
C.F.R. § 3.385, which provides that impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies of 500, 1000, 2000, 3000, 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  See also Hensley v. Brown, 5 Vet. App. 155 
(1993).

The Board acknowledges that the lack of any evidence that the 
veteran exhibited hearing loss during service is not fatal to 
the claim.  The laws and regulations do not require in 
service complaints of or treatment for hearing loss in order 
to establish service connection.  See Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).  Instead, as noted by the Court:

[W]here the regulatory threshold requirements for hearing 
disability are not met until several years after separation 
from service, the record must include evidence of exposure to 
disease or injury in service that would adversely affect the 
auditory system and post- service test results meeting the 
criteria of 38 C.F.R. § 3.385. . . . For example, if the 
record shows (a) acoustic trauma due to significant noise 
exposure in service and audiometric test results reflecting 
an upward shift in tested thresholds in service, though still 
not meeting the requirements for "disability" under 38 C.F.R. 
§ 3.385, and (b) post-service audiometric testing produces 
findings meeting the requirements of 38 C.F.R. § 3.385, 
rating authorities must consider whether there is a medically 
sound basis to attribute the post-service findings to the 
injury in service, or whether they are more properly 
attributable to intercurrent causes. Hensley v. Brown, 5 Vet. 
App. 155, 159 (1993).


Analysis

Concerning the presence of a disease, injury, or event during 
the veteran's active military service, the veteran reported 
exposure to noise from M1, M16s, grenade launchers, machine 
guns and typing/cryptographic machines.  His personnel 
records show that he served as a clerk typist.  His service 
medical records are negative for complaints, treatment, or 
diagnoses of hearing loss or tinnitus.  His March 1973 
enlistment examination showed normal bilateral hearing.  The 
veteran's separation examination was not available for 
review; however, a DA Form 1811, Physical and Mental Status 
on Release from Active Duty, dated June 1976 indicated that 
the veteran was considered physically qualified for 
separation or for re-enlistment.  The veteran did not serve 
in the Republic of Vietnam.  

On his VA Form 21-4138 dated in March 2005, the veteran 
claimed he first experienced ringing in his ears on the rifle 
range and later developed the inability to understand high 
pitched voices.  On his VA Form 21-526, dated in April 2005, 
the veteran claimed that his bilateral hearing loss and 
tinnitus began in 1990 and had not been treated for the 
disability.  

In August 2006, the RO sent correspondence to Jenny Stewart 
Hospital requesting treatment records for hearing loss and 
tinnitus for the period 2005 to 2006; however, the hospital's 
response was that the last date of service was in July 2000.

At his September 2007 Travel Board hearing, the veteran 
testified he was exposed to M-16s, grenade launchers, and M-
60 machine gun fire during basic qualification training.  He 
indicated he first started noticing his hearing problem while 
in service but did not really pay much attention.  He stated 
that as a communications specialist he was constantly 
surrounded by teletypes machines.  He testified that he 
received a hearing test at Jenny Stewart Hospital.  The 
veteran stated that Jenny Stewart Hospital was dealing with 
the VA and he was sent to Hopkinsville for the test.  The 
test showed that he was totally deaf in his right ear and 
losing his hearing in his left ear.  He stated he noticed his 
tinnitus while he was on the firing range.  The veteran 
indicated that after service he worked construction and 
carpentry.  He denied hunting after service.

At his January 2008 VA Audiology examination, the examiner 
noted the veteran was a clerk typist while in service and his 
enlistment examination in March 1973 showed normal hearing 
thresholds bilaterally.  Testing dated in March 2005 from the 
Audiology Clinic at Marion, Illinois (noting the testing 
performed at Hopkinsville); results indicated no responses in 
the right ear and normal sloping to mild to moderate 
sensorineural hearing loss in the left ear.  It was noted 
that the claims file contained no further audiologic 
information.

The veteran reported noise exposure from M1, M16s, grenade 
launchers, machine and typing/cryptographic machines.  He 
indicated hearing protection was provided and worn for 
weapons training, but not during exposure to 
typing/cryptographic machines.  After service the veteran 
worked in construction and stated hearing protection was not 
worn.  He also reported exposure to shotguns while hunting 
and denied hearing protection was worn.  The veteran reported 
tinnitus was first noted during active duty.  

Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
100+
105+
105+
105+
105+
LEFT
15
15
20
50
45

Speech audiometry revealed speech recognition ability of 0 
percent in the right ear and of 92 percent in the left ear.

An otoscopic examination revealed clear ear canals 
bilaterally.  Tympanic membranes were visualized bilaterally.  
Tympanometry was within normal limits bilaterally.  Acoustic 
stapedial reflexes were present at all test frequencies 
ipsilaterally for test left ear, but were absent for all test 
frequencies contralaterally for test in right ear.  Stenger 
testing was negative at 3000, 4000, 6000, and 8000 Hz.  
Inter-test reliability was revealed to be good.  

The examiner indicated that the veteran claimed his hearing 
loss and tinnitus were first noticed in service.  However, 
there was no separation test to confirm this claim and 
without the test results at separation, hearing status could 
not be speculated.  Therefore the examiner opined that it was 
as least as likely as not that the veteran's hearing loss 
was, at least in part, related to his military service; 
however, if military test results could be found this medical 
opinion may be changed.  The examiner also noted that 
tinnitus was highly correlated with noise exposure, 
especially with acoustic trauma, and hearing loss.  The 
veteran reported noise exposure during active duty, due to 
this report of onset of tinnitus; it was the examiner's 
opinion that the veteran's hearing loss was at least as 
likely as not related to noise exposure which occurred in 
military service.  

Initially, the Board observes that the report of the 
veteran's examination for service separation, which would 
allow for a more informed decision, is not available. The 
veteran has reported the onset of hearing loss and tinnitus 
while he was still on active duty. There is no evidence to 
dispute his account. Further, based on a review of the 
evidence that is available, the VA examiner in January 2008 
essentially concluded that both hearing loss and tinnitus 
were due to noise exposure the veteran experienced in 
service. Resolving the benefit of the doubt in the veteran's 
favor, service connection for bilateral hearing loss and 
tinnitus is in order. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.303, 3.304.


Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  The Board notes that a 
"fourth element" of the notice requirement requesting the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim was recently removed from the 
language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 
23,353-356 (April 30, 2008).  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

There is no issue as to providing an appropriate application 
form or completeness of the application.  VA notified the 
veteran in April 2005 and April 2006 of the information and 
evidence needed to substantiate and complete a claim for 
service connection, to include notice of what part of that 
evidence is to be provided by the claimant, and notice of 
what part VA will attempt to obtain.  VA informed the 
claimant of the need to submit all pertinent evidence in his 
possession.  The claimant was afforded a meaningful 
opportunity to participate in the adjudication of the claims.

The Board acknowledges that the veteran was not provided the 
specific notice required by Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (as the degree of disability and effective 
date of the disability are part of a claim for service 
connection, VA has a duty to notify claimants of the evidence 
needed to prove those parts of the claim) until July 2007.  
The timing of the specific notice required by Dingess is 
harmless in this instance because the preponderance of the 
evidence is against the appellant's claims for service 
connection, and any questions as to the appropriate 
disability ratings or effective dates to be assigned are 
moot.

In addition, VA has fulfilled its duty to assist the claimant 
in obtaining identified and available evidence needed to 
substantiate a claim.  The veteran's available service 
medical records, VA treatment records, and VA examination 
have been associated with the claims folder.

The Board notes that the veteran requested and appeared at a 
September 2007 Travel Board hearing.

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.

Entitlement to service connection for tinnitus is granted.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


